37 F.3d 1503NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Andy CONARD, Jr., Appellant.
No. 94-1752.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 30, 1994.Filed:  October 7, 1994.

Before WOLLMAN, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Andy Conard, Jr., appeals the 170-month sentence imposed by the district court1 after a jury convicted him of conspiring to distribute crack cocaine, aiding and abetting the distribution of crack cocaine, and using a firearm in relation to a drug trafficking offense, in violation of 21 U.S.C. Secs. 841(a)(1), (b)(1)(A), (b)(1)(C) and 846, and 18 U.S.C. Secs. 2 and 924(c)(1).


2
On appeal, Conard argues only that the 100-to-1 ratio between powdered and crack cocaine penalties violates the Equal Protection Clause, citing  United States v. Clary, 846 F. Supp. 768, 796-97 (E.D. Mo. 1994).  We have recently decided the Clary appeal, rejecting the theory that Congress was motivated by unconscious racism and reaffirming our prior holding that the 100-to-1 ratio does not deny equal protection.  United States v. Clary, No. 94-1422, slip op. at 4-10 (8th Cir.  Sept. 12, 1994);   see also United States v. Maxwell, 25 F.3d 1389, 1396-97, 1401 (8th Cir. 1994).


3
Accordingly, the judgment is affirmed.



1
 The Honorable Howard F. Sachs, Senior United States District Judge for the Western District of Missouri